Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12, 16-21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kniss et al. (2007/0029493)
	Regarding claim 1, Kniss discloses a radiation detector comprising: an absorption layer configured to generate first charge carriers upon absorbing a pulse of visible light (Kniss, [0051], photodiode 28 receiving visible scintillation light from neutron scintillator) and to generate second charge carriers upon absorbing a particle of radiation (Kniss, [0051], photodiode 28 receiving direct-conversion gamma ray events); an electronic system configured to detect the first charge carriers as a first electrical signal and the second charge carriers as a second electrical signal, the first electrical signal and the second electrical signal forming a combination in the electronic system (Kniss, [0051], signal shares the conductor out of the photodiode and into any further processing), and wherein the electronic system is configured to extract the first electrical signal from the combination (Kniss, [0051], pulse shape discrimination used to distinguish direct-interaction gamma events absorbed within the diode from scintillation light).  
	Regarding claim 2, Kniss further discloses the radiation is not visible light.  (neither gamma nor neutron radiation is visible)
	Regarding claim 3, Kniss further discloses the radiation is X-ray or gamma ray.  (Kniss, [0051], gamma radiation)
	Regarding claim 4, Kniss further discloses a scintillator configured to emit the pulse of visible light upon exposure to the radiation.  (Kniss, [0051], neutron scintillator sensitive to neutrons in particular inherently also has some gamma sensitivity)
	Regarding claim 5, Kniss further discloses the scintillator is configured to emit the pulse of visible light upon absorbing a single particle of the radiation.  (Kniss, [0051], this is the operation of a scintillator)
	Regarding claim 6, Kniss further discloses the electronic system is configured to detect the single particle of the radiation based on the first electrical signal.  (Kniss, pulse shape discrimination implies single pulse- and therefore single event – counting mode)
	Regarding claim 7, Kniss further discloses the first electrical signal is a first pulse of electric current and the second electrical signal is a second pulse of electric current.  (Kniss, inherent: when a photodiode receives a direct-conversion gamma, it outputs a pulse of electrical current.  When a photodiode receives a burst of visible light photons, it outputs a pulse of electrical current)
	Regarding claim 8, the pulse outputs of a photodiode when hit with a direct conversion gamma compared with those when hit with a shower of visible photons is a matter of physics, and inherent to any system in which that phenomenon occurs.
	Regarding claim 12, Kniss further discloses the electronic system is configured to extract the first electrical signal based on a waveform of the combination.  (Pulse shape discrimination is inherently based on the waveform of the input, which, in this case, is both signals)
	Regarding claim 16, Kniss discloses a method comprising: receiving from an absorption layer first charge carriers and second charge carriers, wherein the first charge carriers are generated by the absorption layer upon absorbing a pulse of visible light and the second charge carriers are generated by the absorption layer upon absorbing a particle of radiation; detecting the first charge carriers as a first electrical signal and detecting the second charge carriers as a second electrical signal, the first electrical signal and the second electrical signal forming a combination; extracting the first electrical signal from the combination determining a characteristic of the radiation based on the first electrical signal.  (Kniss, [0051], the sources of the signals are described, and the method is pulse-shape discrimination)
	Regarding claim 17, Kniss further discloses the radiation is not visible light.  (Neither neutron nor gamma radiation is visible)
	Regarding claim 18, Kniss further discloses the radiation is X-ray or gamma ray.  (Kniss, [0051], gamma)
	Regarding claim 19, Kniss further discloses emitting the pulse of visible light using a scintillator by exposing the scintillator to the radiation.  (Neutron scintillator inherently sensitive to both neutron and gamma radiation)
	Regarding claim 20, Kniss further discloses the first electrical signal is a first pulse of electric current and the second electrical signal is a second pulse of electric current.  (The output of a photodiode is always a pulse of electric current)
	Regarding claim 21, the shapes of the pulses are inherent to the photodiode and the radiation. 	
	Regarding claim 24, Kniss further discloses extracting the first electrical signal is based on a waveform of the combination.  (Pulse shape discrimination is so based)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 11, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kniss in view of Edgar (3,947,636).
	Regarding claims 9, 11, 22, and 33, Edgar teaches a filter circuit may be used to implement pulse shape discrimination between waveforms.  See Edgar, Columns 3 and 4.
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the filter method of pulse shape discrimination in the detector of Kniss in order to reduce the number of parts required to implement the pulse shape discrimination system.
	
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884